Pub. Curiam,
It is very clear that where the submission makes no provision *582for filling vacancies in tbe board of arbitration, tbe occurrence of a vacancy by death or otherwise revokes the submission. In such circumstances the court possesses no power to compel the parties to select other arbitrators. The submission necessarily fails. The learned court below was certainly right in making absolute the rule to show cause why the rule to arbitrate should not be discharged and the proceedings thereunder dismissed, and the reasons for their action are very well set forth in the opinion filed, which we fully approve.
Judgment affirmed.